Citation Nr: 1420220	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and her Sister




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1968 to August 1971.  He died in June 2010.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant was afforded a Travel Board hearing in May 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

The Board has not only reviewed the physical claims file, but also the electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Preliminarily, the Board notes that evidence relevant to the Appellant's claim may not be of record.  In particular, VA medical records documenting the Veteran's healthcare treatment from April 2009 to the date of the June 2010 are not in the claims file.  Additionally, the record indicates the Veteran may have been in receipt of Social Security disability benefits prior to his death; however, the Veteran's Social Security records are not in the claims file.  Upon remand, the AOJ should attempt to obtain these records with the Appellant's assistance and incorporate them into the claims file.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a Dependency and Indemnity Compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and, therefore, does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, the VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).

In this case, the Board concludes that VA is not excused from obtaining a medical opinion as the severity of the Veteran's service-connected disabilities warrants a medical opinion addressing the cause of his death.  Thus, on remand, a medical opinion should be obtained.  38 U.S.C.A. § 5103A (West 2002 & 2013 Supp.).

Accordingly, the case is REMANDED for the following actions:

1. 1.  Take appropriate action to secure copies of any VA treatment records not already of record, including those from April 2009 to June 2010.  If VA is unable to obtain these records, the Appellant must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  

2.  Request, directly from the Social Security Administration, complete copies of any determination (including re-adjudications) on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e) and given an opportunity to respond.

3.  After the development directed above has been completed to the extent possible, refer the claims file and a copy of this remand to an appropriate clinician.  The clinician is requested to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected posttraumatic stress disorder (PTSD) either caused the Veteran's death, or contributed substantially or materially to cause the Veteran's death.  The Appellant asserts that the Veteran's service-connected PTSD involved severe depression which caused the Veteran to be inactive such that his general health deteriorated and he developed pneumonia.  Please provide a complete explanation for the opinion.

The clinician is also requested to determine whether it is at least as likely as not (50 percent probability or more)
that the pneumonia and chronic obstructive pulmonary disease (COPD), which according to the death certificate caused or contributed to cause the Veteran's death, are related to service.  Please provide a complete explanation for the opinion.

Also were the pneumonia or COPD caused by the service-connected PTSD and, if not, was pneumonia or COPD aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.
 
The clinician is asked to explain fully the reasons behind any opinions offered.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

